T. M. Burns, J.
The factual posture of this case *707is accurately set forth in Judge Cynar’s dissenting opinion.
There may have been any number of reasons why plaintiff could not have worked following the accident. However, as long as his injuries from the accident were sufficient in themselves to preclude him from working, he is eligible for work-loss benefits. Absent evidence that plaintiffs heart attack will result in permanent unemployment, plaintiff is entitled to continued work-loss benefits under MCL 500.3107a; MSA 24.13107(1), inasmuch as it resulted in his becoming "temporarily unemployed * * * during the period of disability * * *”. The attempt by the dissent to distinguish this statute is not persuasive in view of this plain language.
The purpose of the no-fault act is to provide prompt recompense to automobile accident victims for their injuries. Liberty Mutual Ins Co v Allied Truck Equipment Co, 103 Mich App 33; 302 NW2d 588 (1981). Under the scheme proposed by defendant, an accident victim would be entitled to work-loss benefits only for those days which he actually would have worked. Presumably, for those days on which the victim was ill from causes unrelated to the accident, on which he would have been unable to work because of a scheduled, conflicting, personal commitment, or on which he would have been unable to work because of an uncooperative automobile battery on a February morning, work-loss benefits would be reduced. This, of course, would greatly complicate the Legislature’s simple plan for speedy payment of benefits.
The contract under which plaintiff was insured by defendant provided that he would be entitled to work-loss benefits if, because of an automobile accident, he was unable to earn his normal wages. *708An automobile accident has rendered plaintiff unable to earn his normal wages. As long as the injuries plaintiff sustained in the automobile accident are a sufficient cause of his inability to work, other, subsequent and independent injuries which result in temporary periods of unemployment do not make plaintiff ineligible to receive work-loss benefits.
Affirmed.
R. B. Burns, P.J., concurred.